COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


HARRY S. SMITH

v.   Record No. 1380-96-3                        MEMORANDUM OPINION *
                                                     PER CURIAM
BABCOCK & WILCOX COMPANY                          JANUARY 14, 1997
AND
PACIFIC EMPLOYERS INSURANCE
 COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
           (James B. Feinman; Esther S. McGuinn, on
           brief), for appellant.

           (Ruth Nathanson; Midkiff & Hiner, on brief),
           for appellees.



     Harry S. Smith ("claimant") contends that the Workers'

Compensation Commission ("commission") erred in finding that he

failed to prove he sustained an injury by accident arising out of

and in the course of his employment on July 24, 1994.      Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.   Accordingly, we summarily

affirm the commission's decision.    Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.   R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).        "In

order to carry his burden of proving an 'injury by accident,' a

claimant must prove that the cause of his injury was an

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).   By contrast, a gradually incurred injury is not an

injury by accident within the meaning of the Act.       Middlekauff v.

Allstate Ins. Co., 247 Va. 150, 154, 439 S.E.2d 394, 397 (1994).

Unless we can say as a matter of law that claimant's evidence

sustained his burden of proof, the commission's findings are

binding and conclusive upon us.       Tomko v. Michael's Plastering

Co., 210 Va. 697, 699, 173 S.E.2d 833, 835 (1970).

     Claimant testified that, on July 24, 1994, while at work, he

helped to remove and replace an air conditioner compressor.        The

air conditioning unit, which weighed 200 pounds, was located in a

sheet metal enclosure on the roof of a building.      Lack of space

inside the enclosure made it difficult to move around and work on

the compressor.   As claimant and a co-worker lifted the

compressor by holding either end of a strap placed under the

compressor, claimant felt a pull or slight strain in his back.

Claimant felt no other pain and continued to work the remainder

of his shift, without increased discomfort.      However, he awoke in

pain the next morning.   His pain progressively worsened over the

course of the day.

     Based upon claimant's testimony, the commission found that

he proved a precipitating incident.      However, the commission

denied claimant's application on the ground that he failed to



                                  2
prove that his back injury, if caused by his work, resulted from

the compressor lifting incident, rather than the cumulative

effect of lifting, pulling, bending, jerking, and shoving

throughout the work day.   In so ruling, the commission gave more

weight to the opinion of Dr. Donald G. Branson than to the

opinion of Dr. William C. Andrews, Jr.   Dr. Branson declined to

offer an opinion about causation, stating that he could not do so

because of a conflict in the initial medical history.    The

commission found as follows:
               As Dr. Branson noted, the history
          recorded by the initial treating physicians
          did not report a symptomatic injury while
          lifting the air conditioner compressor, only
          that it was one and perhaps the heaviest of
          multiple lifting tasks [claimant] performed
          that day. His symptoms were reportedly
          manifest only the next day after a long car
          ride, and Dr. Branson reasonably declined to
          offer an opinion on causation based on this
          history. By the time the claimant saw Dr.
          Andrews, he apparently attributed his injury
          to lifting the compressor, and Dr. Andrews
          based his opinion of causation on such
          history.


     These findings are supported by Dr. Cuong Do's July 26, 1994

office notes.   Those notes reflect that claimant gave a history

to the nurse of "lifting an air compressor on July 24, 1994," and

he gave a history to Dr. Cuong Do of "lifting a lot of heavy

material on Sunday . . . and on Monday morning approximately

11:00 after long car ride, [claimant] noticed he had some lower

back pain."

     In light of the conflicting initial medical histories and




                                 3
Dr. Branson's opinion, the commission, as fact finder, was

entitled to reject Dr. Andrews' opinion on causation.         "Questions

raised by conflicting medical opinions must be decided by the

commission."    Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).       Based upon the lack of

persuasive medical evidence to establish that the July 24, 1994

lifting incident caused claimant's back injury, we cannot say as

a matter of law that claimant met his burden of proof.
     Claimant also argues that the commission denied him due

process by considering inadmissible hearsay contained in the

medical records to find that he failed to meet his burden of

proof.    This contention is without merit.    In McMurphy Coal Co.

v. Miller, 20 Va. App. 57, 59, 455 S.E.2d 265, 266 (1995), we

held that under common law rules of evidence, medical histories

are admissible substantively as party admissions.      Thereafter, we

recognized in Pence Nissan Oldsmobile v. Oliver, 20 Va. App. 314,

456 S.E.2d 541 (1995), that, under Rule 2.2 of the Rules of the

Workers' Compensation Commission, the commission may consider

medical histories in determining how an accident occurred.        Rule

2.2 gives the commission "'[t]he discretion to give probative

weight to hearsay statements in arriving at its findings of

fact.'"    Id. at 319, 456 S.E.2d at 544 (quoting Williams v.

Fuqua, 199 Va. 709, 714, 101 S.E.2d 562, 566 (1958)).

     For these reasons, we affirm the commission's decision.
                                                  Affirmed.




                                   4